The opinion of the Court was delivered by
Mr. Justice Grimke.
I am of opinion that the act of Assembly creating this summary jurisdiction, is compulsory on the defendant to answer, on notice given, such questions as shall be put to him, provided that the plaintiff cannot prove his case in any other legal way; for instance, if there had been a witness to the note, that witness must have been produced, and the proof of such witness’ handwriting to the note, if dead, would have been sufficient, as has been already decided by this Court. In the present instance, it did not appear that the *370mark of the defendant could be prored in any other manner but by his own oath ; the nonsuit must therefore be set aside.
Colcock, JYott, Cheves, Gantt, and Johnson, J. concurred.